Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Applicants’ New Claim Amendment dated 01/06/2022
2.	Claim 1 was amended to include a new limitation “the polyolefin resin particles (A) comprise a polyolefin resin modified by a functional group containing an oxygen atom”, which is supported at Page 9, Paragraph [0036], of the specification as originally filed.   
	Moreover, new claim 7 was added, which is supported at Page 11, Paragraph [0042], of the specification as originally filed.  
Since this amendment is presented for the first time during the prosecution of this present application, it necessitates new ground(s) of rejection(s) as set forth below.
Accordingly, this action is properly made FINAL. 
3.	The claim objection set forth in paragraph 2 of the Office action mailed 10/13/2021 is no longer applicable and thus, withdrawn because the applicants amended claim 4 to correct its informality.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1, 4-5, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of copending U.S. Application no.  (hereinafter referred to as “US Appl. ‘110”; corresponding to US PG PUB 2021/0130639) in view of Jensen Moller (US 2006/0040061). 
	The claims of US Appl. ‘110, like the present application, are drawn to a pretreatment liquid for aqueous pigment inkjet ink printing, comprising polyolefin resin particles, a coagulant selected from polyvalent metal salts and cationic polymer compounds (corresponding to the presently claimed flocculants (B) containing at least one type of substance selected from the group consisting of metal salts and cationic polymer compounds), and water (Compare claims 1 and 4 of US Appl. ‘110 with claim 1 of the present application).  
	However, the claims of US Appl. ‘110 do not specify the softening temperature of their polyolefin resin particles as being 50-100 degrees Celsius required by claim 1 and its dependent claims of the present application.  The claims of US Appl. ‘110 also do not specify their polyolefin resin particles as comprising a polyolefin resin modified by a functional group containing an oxygen atom and having an acid value of 1-200 mg KOH/g as required by newly amended present claims 1 and 7, respectively.  
	Nevertheless, Jensen Moller discloses the use of particles of a polyolefin wax or of a mixture of polyolefin waxes, including those comprising an oxidized polyethylene wax (corresponding to the presently claimed polyolefin resin modified by a functional group containing an oxygen atom) with an acid number of 1 to 100 mg KOH/g and a melting point temperature1 of 60 and 250 degrees Celsius (which overlap with those presently claimed, i.e., acid number of 1-200 mg KOH/g and softening temperature of 50-100 degrees Celsius), for inkjets and providing desired treatment on surfaces, and these particles are easily dispersible in liquid phrases (Paragraphs [0056]-[0063], [0087]-[0089], [0102]-[0108], and [0236]). 

	As to present Claim 4: The presently claimed surface tension property would have naturally followed from the suggestion of the claims of US Appl. ‘110 and Jensen Moller since the collective teachings of US Appl. ‘110 and Jensen Moller would have suggested the presently claimed pretreatment liquid for inkjets for the reasons set forth above.  See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
	As to present Claim 5: The pretreatment liquid suggested by the claims of US Appl. ‘110 and Jensen Moller would also be capable of being used for a film substrate as required by claim 5 of the present application since the claims of US Appl. ‘110 together with Jensen Moller would have suggested the presently claimed pretreatment liquid for the reasons set forth above.  Claim 5 of US Appl. ‘110 further recite that their liquid is used on a thermoplastic resin substrate and Paragraphs [0220]-[0224] of Jensen Moller discloses that their coating is useful for a film substrate. 

5.	Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending U.S. Application no. 16/322,110 (hereinafter referred to as “US Appl. ‘110”; corresponding to US PG PUB 2021/0130639) in view of Jensen Moller (US 2006/0040061) and Shigemori et al. (US 2014/0066550).
The claim of the US Appl. ‘110 and the present application are drawn to an ink set comprising a pretreatment liquid, and an aqueous inkjet ink comprising a pigment, a water-soluble organic solvent water (Compare claim 6 of US Appl. ‘110 with claim 6 of the present application).  The pretreatment liquid according to the claim of US Appl. ‘110 include polyolefin resin particles, a coagulant selected from polyvalent metal salts and cationic polymer compounds (corresponding to the presently claimed flocculants (B) containing at least one type of substance selected from the group consisting of metal salts and cationic polymer compounds), and water.  
However, there is no mention of their polyolefin resin particles having a softening temperature of 50-100 degrees Celsius in claim 6 of US Appl. ‘110 as required by the claim of the present application.  Claim 6 of US Appl. ‘110 also does not specify their polyolefin resin particles as comprising a polyolefin resin modified by a functional group containing an oxygen atom as required by the present claim.    
Nonetheless, Moller discloses the use of particles of a polyolefin wax or of a mixture of polyolefin waxes, including those comprising an oxidized polyethylene wax (corresponding to the presently claimed polyolefin resin modified by a functional group containing an oxygen atom) with a melting point temperature of 60 and 250 degrees Celsius (which overlap with those presently claimed, i.e., softening temperature of 50-100 degrees Celsius), for inkjets and 
Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the polyolefin resin particles comprising a polyolefin resin modified by a functional group containing an oxygen atom with the presently claimed particular softening temperature and acid value, as taught by Jensen Moller, in the pretreatment liquid recited in the claims of US Appl. ‘110, with a reasonable expectation of successfully using the same for ink jets and obtaining advantageous treatments for surfaces.
	Additionally, the claims of US Appl. ‘110 also do not mention the addition of a pigment-dispersing resin having a particular acid value in their ink set as required by claim 6 of the present application.  However, Shigemori et al. disclose the use of pigment-dispersing resin having an acid value of 50-400 mg KOH/g (which overlaps with the presently claimed acid value of 30-375 mg KOH/g) to an ink set, and provides the same with excellent ejection stability and preservation stability of a pigment ink (Paragraphs [0020]-[0021] and [0061]).  Thus, it would have been obvious to one of ordinary skill in the art to add the pigment-dispersing resin having the presently claimed acid value taught by Shigemori et al. in the ink set recited in the claim of US Appl. ‘110, with a reasonable expectation of successfully imparting excellent ejection stability and preservation stability of a pigment ink.  See MPEP section 2144.05 (The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.). 
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Aoai (US 2016/03120612) in view of Jensen Moller (US 2006/0040061).
As to Claims 1-2, 5, and 7: Aoai discloses a processing fluid for image forming via aqueous pigment inkjet ink printing (Paragraphs [0003]-[0007], [0017], [0115] and [0177]), corresponding to the claimed pretreatment liquid for aqueous pigment inkjet ink printing.  The processing fluid taught by Aoai comprises, among other things, (A) a flocculant selected from water-soluble cationic polymers and multivalent metal salts, (B) polymer particles, wherein the core portion has a polyethylene wax or a propylene wax (corresponding to the claimed polyolefin resin particles), and (C) water  (Paragraphs [0017], [0039], and [0047]-[0053]).  Aoai also discloses that its polymer particles have a volume average particle diameter of preferably 50-200 
	However, Aoai does not specify their polyolefin wax particles as comprising a polyolefin resin modified by a functional group containing an oxygen atom with particular softening temperature and acid value as required by newly amended claims 1 and 7. 
Nevertheless, Jensen Moller discloses the use of particles of a polyolefin wax or of a mixture of polyolefin waxes, including those comprising an oxidized polyethylene wax (corresponding to the presently claimed polyolefin resin modified by a functional group containing an oxygen atom) with an acid number of 1 to 100 mg KOH/g and a melting point temperature3 of 60 and 250 degrees Celsius (which overlap with those presently claimed, i.e., acid number of 1-200 mg KOH/g and softening temperature of 50-100 degrees Celsius), for inkjets and providing desired treatment on surfaces, and these particles are easily dispersible in liquid phrases (Paragraphs [0056]-[0063], [0087]-[0089], [0102]-[0108], and [0236]).  Paragraphs [0220]-[0224] of Jensen Moller, like Aoai, discloses that their coating is useful for a film substrate.
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the polyolefin resin particles comprising a polyolefin resin modified by a functional group containing an oxygen atom having the presently claimed particular softening temperature and acid value, as taught by Jensen Moller, in the pretreatment liquid discussed in Aoai, with a reasonable expectation of successfully using the same for ink jets and obtaining advantageous treatments for surfaces.

As to Claim 4:  The claimed surface tension property would have naturally followed from the suggestion of Aoai and Jensen Moller since the collective teachings of Aoai and Jensen Moller would have suggested the claimed pretreatment liquid for inkjets for the reasons set forth above.  This is especially true since Aoai teaches that the ink for use in image forming method has a surface tension of 20-30 mN/m so that desired drying property is achieved which is good when recording on plain paper with the ink (Paragraph [0113]).  See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”

6 is rejected under 35 U.S.C. 103 as being unpatentable over Aoai (US 2016/0312061) in view of Jensen Moller (US 2006/0040061) and Shigemori et al. (US 2014/0066550).
	As to Claim 6: Aoai discloses an ink set comprising a processing fluid (corresponding to the claimed pretreatment liquid) and an aqueous pigment inkjet ink containing a colorant, e.g., pigments, a water-soluble organic solvent and water (Paragraphs [0110]-[0124] and [0247]-[0250], and see also Table 3).  The processing fluid taught by Aoai comprises, among other things, (A) a flocculant selected from water-soluble cationic polymers and multivalent metal salts, (B) polymer particles, wherein the core portion has a polyethylene wax or a propylene wax (corresponding to the claimed polyolefin resin particles), and (C) water  (Paragraphs [0017], [0039], and [0047]-[0053])  
However, Aoai does not specify their polyolefin wax particles as comprising a polyolefin resin modified by a functional group containing an oxygen atom with particular softening temperature as required by claim 6 (which depends on newly amended claim 1).  Nevertheless, Jensen Moller discloses the use of particles of a polyolefin wax or of a mixture of polyolefin waxes, including those comprising an oxidized polyethylene wax (corresponding to the presently claimed polyolefin resin modified by a functional group containing an oxygen atom) having a melting point temperature  of 60 and 250 degrees Celsius (which overlap with those presently claimed, i.e., softening temperature of 50-100 degrees Celsius), for inkjets and providing treatment on surfaces, and these particles are easily dispersible in liquid phrases (Paragraphs [0056]-[0063], [0087]-[0089], [0102]-[0108], and [0236]).  Thus, it would have been obvious to one of ordinary skill in the art to employ the polyolefin resin particles comprising a polyolefin resin modified by a functional group containing an oxygen atom having the presently claimed 
	Additionally, Aoai and Jensen Moller do not mention the addition of a pigment-dispersing resin having a particular acid value in their ink set as required by the claim of the present application.  However, Shigemori et al. disclose the use of pigment-dispersing resin having an acid value of 50-400 mg KOH/g (which overlaps with the presently claimed acid value of 30-375 mg KOH/g) to an ink set, and provides the same with excellent ejection stability and preservation stability of a pigment ink (Paragraphs [0020]-[0021] and [0061]).  Thus, it would have been obvious to one of ordinary skill in the art to add the pigment-dispersing resin having the presently claimed acid value taught by Shigemori et al. in the ink set suggested by Aoai and Jensen Moller, with a reasonable expectation of successfully imparting excellent ejection stability and preservation stability of a pigment ink.  See MPEP section 2144.05 (The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.).	

Response to Applicants’ Arguments in their Remarks filed 01/06/2022
8.	The applicants at Page 4 of their Remarks request that the provisional nonstautory double patenting rejections based on the claims of co-pending US Application no. 16/322,110 (of record) be held in abeyance.

9.	It is noted that NIU et al. (US 2015/0352877) applied in the rejections set forth in the previous Office action mailed 10/13/2021 is discontinued and thus, applicants’ arguments with respect to NIU et al. reference at Pages 5-6 of their Remarks are rendered moot.
10.	The applicants argue at Page 5 of their Remarks that Aoai does not disclose or suggest the newly added limitation, i.e., polyolefin resin particles (A) including polyolefin resin modified by a functional group containing an oxygen atom”.  They also argue at Page 5 of their Remarks that in the present invention, when the polyolefin resin particles (A) include a polyolefin resin modified by a functional group containing an oxygen atom, a printed material with particularly excellent adhesion can be obtained by forming hydrogen bonds between the non-permeable substrate and the oxygen atoms in the modified polyolefin resin, and the cited art is silent regarding such effect and would not have been predicted or expected based on the cited art (see, for example, paragraph [0036] of the present specification).  
	However, as mentioned above, Aoai in combination with the newly cited Jensen Moller would have suggested the newly added claimed limitation, i.e., polyolefin resin particles (A) including polyolefin resin modified by a functional group containing an oxygen atom.  Specifically, while Aoai does not specify their polyolefin wax particles as comprising a polyolefin resin modified by a functional group containing an oxygen atom as required by the newly amended claim, newly cited Jensen Moller discloses the use of particles of a polyolefin wax or of a mixture of polyolefin waxes, including those comprising an oxidized polyethylene wax (corresponding to the presently claimed polyolefin resin modified by a functional group 
	Furthermore, the effect argued by applicants is not required by the claims and thus, the prior art do not have to teach or suggest the effect.  Nevertheless, since the collective teachings of Aoai and Jensen Moller would have suggested the claimed specific polyolefin resin particles (A) include a polyolefin resin modified by a functional group containing an oxygen atom, their polyolefin resin particles would also be capable of obtaining a printed material with particularly excellent adhesion.  The applicants only direct to conclusory statements in paragraph [0036] of the present specification without evidentiary support to show that the polyolefin resin particles taught by the prior arts are not capable of achieving the effect argued by applicants. 
11.	The applicants argue at Pages 5 and 6 of their Remarks that Aoai does not teach or would have suggested limitations recited in new claim 7 (polyolefin resin particles having an acid value of 1-200 mg KOH/g), which according to applicants would result in improved storage stability of the pretreatment liquid to which would not have been predicted or expected based on the cited art (see, for example, paragraph [0042] of the present specification). 
	As mentioned above, while Aoai does not specify the acid value of their polyolefin resin particles, newly cited Jensen Moller teaches the use of particles of a polyolefin wax or of a mixture of polyolefin waxes having an acid number of 1 to 100 mg KOH/g (which overlap with 
	Additionally, the effect argued by applicants is not required by the claims and thus, the prior art do not have to teach or suggest the effect.  Nevertheless, since the collective teachings of Aoai and Jensen Moller would have suggested the polyolefin resin particles having the claimed acid value, their polyolefin resin particles would also result in preparing improved pretreatment liquid.  The applicants only direct to conclusory statements in paragraph [0042] of the present specification without evidentiary support to show that the polyolefin resin particles taught by the prior arts are not capable of achieving the effect argued by applicants.

Correspondence
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to claims 22 and 23 of Mori et al. (US 4,912,010), melting point and softening point are terms used interchangeably.
        2 Cited in the IDS submitted by applicants on 10/07/2019.
        3 According to claims 22 and 23 of Mori et al. (US 4,912,010), melting point and softening point are terms used interchangeably.